      Case 3:19-cr-01685-CAB Document 45 Filed 01/16/20 PageID.236 Page 1 of 17


 1   Knut S. Johnson (CSB 125725)                            Devin Burstein (CSB 255389)
     LAW OFFICE OF KNUT S. JOHNSON                           WARREN & BURSTEIN
 2   550 West C Street, Suite 790                            501 West Broadway, Suite 240
 3   San Diego, California 92101                             San Diego, California 92101
     (619) 232-7080                                          (619) 234-4433
 4   knut@knutjohnson.com                                    db@wabulaw.com
 5
 6                              UNITED STATES DISTRICT COURT
 7                             SOUTHERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,                          Case No.: 19-cr-1685-CAB
 9
10                Plaintiff,                            Mr. Liddy’s response in opposition to the
                                                        government’s motions in limine
11
           v.
12                                                      January 23, 2020, 1:30 pm
13
     RAYMOND LIDDY,

14                 Defendant.
15
16
17        Mr. Liddy respectfully requests the Court deny the government’s motions in limine.
18        First, its motion to admit evidence of additional images exceeds both the letter and
19
     spirit of the bill of particulars. The defense’s motion for a bill of particulars, filed almost
20
21   18 months ago, sought an order for the government “to specify the visual depictions that
22
     the government intends to introduce at trial.” Dckt. 74-1 in No. 17-cr-2475 (emphasis
23
     added). The Court granted the motion and the government complied by identifying ten
24
25   files. The parties then entered into a stipulation based on those files.
26
27
28

                                                    1
      Case 3:19-cr-01685-CAB Document 45 Filed 01/16/20 PageID.237 Page 2 of 17


 1        Now, however, the government is trying to expand the evidence well beyond those

 2   files. As discussed below, the request should be denied. It is unfair, unworkable, and
 3
     untenable in the context of what was supposed to be a streamlined bench trial.
 4
 5        Second, the government’s objection to the defense expert disclosure is misplaced.
 6   And in any event, a more detailed disclosure is provided in this response, echoing what
 7
     the government has provided to the defense.
 8
 9   A.   The Court should deny the government’s motion to admit evidence that
          Mr. Liddy possessed additional images of child pornography and child erotica.
10
11        1.      The relevant facts.
12
          On August 25, 2018, Mr. Liddy moved for a bill of particulars. Dckt. 74-1. He
13
14   “ask[ed] this Court to order the government to specify the visual depictions that the

15   government intends to introduce at trial.” Id. In support, Mr. Liddy explained he needed
16
     the information so he could “prepare a defense and prevent unfair surprise at trial” and
17
18   “narrow the scope and length of the trial in this case.” Id. at 1-2.
19        On October 25, 2018, the Court granted the motion. Dckt. 83 in No. 17-cr-2475.
20
     The government complied, identifying ten files as the specific “images” (files) it would
21
22   seek to admit and upon which the charge was based. The parties then entered into a
23
     comprehensive factual stipulation to streamline the trial. See Dckt. 37 at 2-4 in 19-cr-
24
25
     1685. The stipulation included only the ten subject files. See Dckt. 37 at 2-4.

26        After the Court accepted the stipulation, the government moved in limine “to admit
27
     evidence that 1) 10 digital images were uploaded to and through Liddy’s Yahoo account
28

                                                   2
      Case 3:19-cr-01685-CAB Document 45 Filed 01/16/20 PageID.238 Page 3 of 17


 1   on February 26, 2017 and one image was uploaded to and through his Microsoft/Skype

 2   account on January 21, 2017; the images depicted minors in sexually explicit conduct and
 3
     came from an IP address for his residence; and 2) besides the 10 stipulated images above,
 4
 5   other digital images of child pornography and child erotica were found on multiple storage
 6   devices taken from his residence on July 25, 2017.” Dckt. 42 at 2.
 7
          Immediately after receiving this motion, the defense contacted the government to
 8
 9   determine exactly what additional evidence the government was seeking to admit. The
10
     parties then met and conferred. At that meeting, the government clarified its position, as
11
12
     summarized below:

13   • “In addition to the files identified in the bill of particulars and subject to the parties’
14
        factual stipulation, the government intends to introduce further evidence about files
15
16      found on the (a) the desktop computer, (b) the iOmega drive, and (c) the two thumb
17      drives, which the government believes constitute either child pornography or child
18
        erotica.”
19
20   • “[The] initial estimate is that [the government will] seek to introduce evidence of about
21
        twenty files constituting child pornography or child erotica from each of the above
22
23      listed devices. In other words, [the government] will seek to admit evidence regarding

24      approximately 80 additional files beyond those in the bill of particulars. All of these
25
        files, save for the ones within the Microsoft folder, exist in either deleted or cache space
26
27      on the media referenced above. [The government] further agreed to provide a final list
28      of the files from each device [it] will seek to introduce testimony about at trial[.].”

                                                    3
         Case 3:19-cr-01685-CAB Document 45 Filed 01/16/20 PageID.239 Page 4 of 17


 1   • The government “will seek to introduce testimony that approximately ten of the images

 2        that were the subject of the February 26, 2017 NCMEC report were located in the
 3
          Yahoo Messenger cache folder on the desktop computer. These are in addition to the
 4
 5        images discussed above and those in the bill of particulars.”
 6
     Ex.A at 2 (emphasis added).
 7
            On January 13, 2020, and January 15, 2020, via email, the government confirmed it
 8
 9   intends to admit evidence regarding 78 images/files1 that are allegedly either child
10
     pornography or child erotica, in addition to the ten identified in the bill of particulars.
11
12          Simply stated, this renders the bill of particulars meaningless. See United States v.

13   Long, 706 F.2d 1044, 1054 (9th Cir. 1983) (“a bill of particulars is . . . designed to apprise
14
     the defendant of the specific charges being presented to minimize danger of surprise at
15
16   trial, [and] to aid in preparation.”). And it ignores the government’s prior obligation “to
17   specify the visual depictions that [it] intends to introduce at trial.” Dckt. 74-1 at 1
18
     (emphasis added). Additionally, the current request is a significant departure from what
19
20   is contemplated by the trial stipulation.
21
            For these reasons, as well as all those discussed below, the Court should deny the
22
23
     government’s motion and limit the trial to the files identified in the bill of particulars.

24
25
26
27
28
     1
      67 images located in deleted space on the various computer media, along with 11 images
     referenced in NCMEC reports.
                                                    4
      Case 3:19-cr-01685-CAB Document 45 Filed 01/16/20 PageID.240 Page 5 of 17


 1         2.     The additional evidence should be excluded.

 2         First, as just noted, the government’s motion is contrary to what it provided in the
 3
     bill of particulars. And to the extent the government responds that it will not seek to admit
 4
 5   additional images themselves, only evidence about them, this is a distinction without a
 6   difference. By analogy, “[t]he exclusionary rule prohibits introduction into evidence of
 7
     tangible materials . . . and of testimony concerning knowledge acquired during an
 8
 9   unlawful search[.]” Murray v. United States, 487 U.S. 533, 536 (1998) (emphasis added,
10
     citations omitted). The same principle should apply here. The government should not be
11
12
     permitted to circumvent the Court’s order for a bill of particulars.

13         Second, the government’s motion is untimely. The Court ordered the government
14
     to provide 404(b) notice by November 6, 2019. It failed to do so until the motion in limine.
15
16   The delay has prejudiced the defense. As explained in our motion in limine, virtually all
17   of our preparation was based on “the assumption that the government will not seek to
18
     admit any such [additional] evidence. Specifically, the defense is ready for a streamlined
19
20   trial concerning only the ten files specified in the bill of particulars.” Dckt. 43 at 2. If the
21
     government is allowed to proceed with the additional “evidence unconnected to those
22
     files[,] [t]he defense would need additional consultation with our forensic expert, as well
23
24   as time to evaluate the impact of any such evidence on our strategy.” Dckt. 43 at 3.
25
           Third, the government is incorrect in asserting the evidence falls outside of Rule
26
27   404(b) because it is “inextricably intertwined with the charged crime.” Dckt. 42 at 2. The

28   charged crime is possession of the ten files identified in the bill of particulars. The

                                                    5
      Case 3:19-cr-01685-CAB Document 45 Filed 01/16/20 PageID.241 Page 6 of 17


 1   government can tell the factual and forensic story of those files without evidence of other

 2   files. This is not like a bank robbery, where the government needs to talk about the stolen
 3
     getaway car to tell a coherent story. To the contrary, the evidence of additional files here
 4
 5   is simply piling on for the prohibited purpose of propensity. Accordingly, because the
 6   government has not demonstrated the proposed additional evidence was part of “a single
 7
     criminal transaction,” there is nothing “inextricably intertwined.”        United States v.
 8
 9   Vizcarra-Martinez, 66 F.3d 1006, 1012 (9th Cir. 2012). Rather, the different files
10
     represent distinct “other acts,” which is exactly the purview of Rule 404(b).
11
12
          Nor can the government avoid the strictures of Rule 404(b) by claiming the evidence

13   is necessary to explain the circumstances of the offense. Dckt. 42 at 3. The Ninth Circuit
14
     rejected a similar government argument in Vizcarra-Martinez, 66 F.3d at 1012-13. The
15
16   court explained: “we have allowed ‘other act’ evidence to be admitted when it was
17   necessary to do so in order to permit the prosecutor to offer a coherent and comprehensible
18
     story regarding the commission of the crime . . . . This exception to Rule 404(b) is most
19
20   often invoked in cases in which the defendant is charged with being a felon in possession
21
     of a firearm.” Id. On the facts before it, however, the court found the exception
22
     inapplicable because “the prosecution would encounter little difficulty in presenting the
23
24   evidence relevant to its case against the defendant . . . without [the subject evidence].” Id.
25
     at 1013. The same is true here.
26
27        Fourth, the government’s motion fails under Rule 404(b). Under the Rule, “[a]fter

28   requiring the proponent to identify the specific purpose for which the evidence is offered,

                                                   6
      Case 3:19-cr-01685-CAB Document 45 Filed 01/16/20 PageID.242 Page 7 of 17


 1   the district court must determine whether the identified purpose, whether to prove motive

 2   or intent or identity [or] some other purpose, is ‘material’; that is, whether it is ‘in issue’
 3
     in the case. If the court finds it is, the court must then determine, before admitting the
 4
 5   other acts evidence, whether the probative value of the evidence is substantially
 6   outweighed by the danger of unfair prejudice under Rule 403.” United States v. Curtin,
 7
     489 F.3d 935, 957-58 (9th Cir. 2007) (en banc) (emphasis in original).
 8
 9         Here, all of the additional evidence the government is seeking to admit is about files
10
     in either deleted or largely inaccessible cache space. Thus, at most, it tends to show
11
12
     Mr. Liddy deleted files when they were contraband. The parties agree on this point, and

13   thus it is not “in issue in the case.” Id.
14
           Fifth, even if Rule 404(b) didn’t prohibit the government’s proffered evidence, Rule
15
16   403 would. As a procedural matter, “[o]ne cannot evaluate in a Rule 403 context what
17   one has not seen[.]” Id. at 958. Thus, “a [district] court does not properly exercise its
18
     balancing discretion under Rule 403 when it fails to place on the scales and personally
19
20   examine and evaluate all that it must weigh.” Id. (emphasis in original).
21
           In the context of the upcoming bench trial, this poses a significant problem. The
22
     defense will not stipulate to any characterization of the proposed additional evidence.
23
24   Thus, pre-trial, the Court must perform the requisite 403 analysis. But considering the
25
     Court is sitting as the trier of fact, if it determines the images are cumulative or unduly
26
27   prejudicial in light of the agreed-upon files – which they are – that bell cannot be un-rung.

28   See United States v. Merino-Balderrama, 146 F.3d 758, 763-74 (9th Cir. 1998) (Child

                                                    7
      Case 3:19-cr-01685-CAB Document 45 Filed 01/16/20 PageID.243 Page 8 of 17


 1   pornography and child erotica “likely create[] an emotional impact that influence[s] the

 2   verdict.”).
 3
           Nor is the government prejudiced by limiting the evidence to that associated with
 4
 5   the ten charged files referenced in the parties’ stipulation. Everything else is cumulative
 6   and unduly prejudicial, including the purported evidence that Mr. Liddy “uploaded”
 7
     eleven images via Skype and Yahoo Messenger. Even beyond the fact that any evidence
 8
 9   from the NCMEC report is inadmissible hearsay and prohibited by the Confrontation
10
     Clause, this alleged uploading is not an element of the charged offense. Thus, the
11
12
     probative value is at best minimal. See United States v. Ellis, 147 F.3d 1131, 1135 (9th

13   Cir. 1998); United States v. Arambula-Ruiz, 987 F.2d 599, 604-05 (9th Cir.1993). And
14
     “[w]here the evidence is of very slight (if any) probative value, it’s an abuse of discretion
15
16   to admit it if there’s even a modest likelihood of unfair prejudice or a small risk of
17   misleading the [factfinder].” United States v. Hitt, 981 F.2d 422, 424 (9th Cir.1992).
18
     Accordingly, the government’s motion should be denied.
19
20   B.    The Court should deny the government’s motion to preclude the defense expert.
21
           The government objects to the defense expert notice. In this response, we aim to
22
     ameliorate its concern. And if the government has any additional questions, we are willing
23
24   to meet and confer at its convenience.
25
           At the outset, although the defense is not objecting, it must be noted that the
26
27   government has not turned over any summary of its expert’s opinion in this case. Instead,

28   the government provided a general list of categories its expert might discuss. See Ex.B.

                                                   8
      Case 3:19-cr-01685-CAB Document 45 Filed 01/16/20 PageID.244 Page 9 of 17


 1   It also disclosed computer data generated by a forensic software program. But it has not

 2   given any notice of what its expert will testify to regarding the files in this case. Thus, if
 3
     the defense expert notice is deficient, the government’s is equally so.
 4
 5          That said, the government makes a fair point about defense expert disclosure under
 6   Rule 16(b)(C)(1) – it is not limited to our “case-in-chief.” Dckt. 42 at 6. However, the
 7
     point is misplaced here. This is not a case with subjective expert opinions – e.g., whether
 8
 9   the defendant suffered from mental illness or not. Rather, as relevant, the computer
10
     forensics in this case will involve objective factual questions, such as whether a file was
11
12
     deleted or accessible. As such, the defense believes it will be able to obtain all the expert

13   testimony it needs by way of cross-examining the government’s forensic analyst,
14
     Mr. Gerou.
15
16        The defense, therefore, does not intend to call Mr. Roloff as part of its case, unless
17   the government’s expert testifies in a way counter to our understanding of the objective
18
     forensic evidence (which we don’t know because we don’t have a summary of his
19
20   testimony). In that scenario, we would call Mr. Roloff for the limited purpose of
21
     impeaching/rebutting that testimony. That is why it was so important for the defense to
22
     have Mr. Roloff present for the trial (and why the defense pleaded with the Court for the
23
24   current trial date). We need Mr. Roloff to listen to the government’s expert so that he is
25
     available to counter that testimony should it become necessary.
26
27        Nevertheless, in the excess of caution, the defense now provides the following

28   additional expert disclosure (which mirrors the government’s): “The [defense] anticipates

                                                   9
     Case 3:19-cr-01685-CAB Document 45 Filed 01/16/20 PageID.245 Page 10 of 17


 1   that [Mr. Roloff] will [] testify regarding the following matters, in general terms and/or as

 2   applied to this case: (1) his knowledge, skill, training, and experience with computers and
 3
     with child exploitation investigations; (2) his involvement in the investigation of this case;
 4
 5   (3) his examination of the digital media in this case and his knowledge and explanation of
 6   the data obtained from the digital media; (4) computer terms, including but not limited to,
 7
     hard drive, operating system, Windows, file path, Internet, hash value, cache, tmp files,
 8
 9   carved files, MAC files, and MAC operating systems; (5) information regarding how files
10
     are created on digital devices and data associated with file creation and modification; (6)
11
12
     receipt of the digital media and the process used to copy or image the digital media; (7)

13   examinations using forensic software and the results of these examinations; (8) the
14
     locations of files on the digital media; and (9) the presence of files in allocated and
15
16   unallocated space on various forms of digital media and conclusions that can be drawn
17   based on such file locations. [Mr. Roloff] may also testify about write-blocking devices
18
     and other forensic tools used in his forensic examination in this case. We will provide you
19
20   with any demonstrative exhibits we anticipate he will use in explaining his testimony.”
21
     Ex.B.
22
          The defense can also provide the following specifics (of which the government is
23
24   aware). If called as a witness, Mr. Roloff will testify regarding the objective fact that nine
25
     of the files in the bill of particulars were located in deleted/inaccessible space on computer
26
27   media not within the dominion and control of Mr. Liddy, and the remaining file had a

28   corrupt file extension and thus could not be opened/accessed by normal methods (e.g.

                                                   10
     Case 3:19-cr-01685-CAB Document 45 Filed 01/16/20 PageID.246 Page 11 of 17


 1   double-clicking). He may also testify about the lack of metadata associated with files in

 2   deleted space, as well as the lack of any search history associated with Mr. Liddy seeking
 3
     child pornography.
 4
 5        Given this supplemental notice, and the defense’s willingness to answer further
 6   questions the government may have, the Court should deny the government’s motion to
 7
     preclude the defense expert. See United States v. Finley, 301 F.3d 1000, 1018 (9th Cir.
 8
 9   2002) (“Exclusion is an appropriate remedy for a discovery rule violation only where ‘the
10
     omission was willful and motivated by a desire to obtain a tactical advantage.’”) (citation
11
12
     omitted).

13
     Dated: January 16, 2020                      Respectfully submitted,
14
                                                  /s/ Knut Johnson
15                                                Knut S. Johnson
16                                                Devin Burstein
                                                  John Ellis
17                                                Attorneys for Mr. Liddy
18
19
20
21
22
23
24
25
26
27
28

                                                 11
Case 3:19-cr-01685-CAB Document 45 Filed 01/16/20 PageID.247 Page 12 of 17




                  EXHIBIT A
         Case 3:19-cr-01685-CAB Document 45 Filed 01/16/20 PageID.248 Page 13 of 17

                                                                                 Devin Burstein <db@wabulaw.com>



Fwd: Liddy
John Ellis <john@johnellislaw.com>                                                     Mon, Jan 13, 2020 at 10:59 AM
To: Devin Burstein <db@wabulaw.com>, Judy Clarke <jc@cjtrlaw.com>, "Knut S. Johnson" <knut@knutjohnson.com>

 FYI

 Begin forwarded message:

 From: "Griffith, Mandy (USACAS)" <Mandy.Griffith@usdoj.gov>
 Date: January 13, 2020 at 10:50:23 AM PST
 To: John Ellis <john@johnellislaw.com>
 Cc: "Ko, Peter (USACAS)" <Peter.Ko2@usdoj.gov>
 Subject: RE: Liddy



 John,



 Thanks for your email.



 Your summary of our conversa on on Friday a ernoon appears to be correct. In terms of the NCMEC lead
 informa on, you are correct about us not discussing the Chatstep lead. However, I did aﬃrm (and consistent with our
 MIL) that we will be introducing evidence around the Microso /Skype chat.



 Please let me know if there are any addi onal ques ons you have.



 Have a good day.



 Thanks,

 Mandy




 Mandy Griﬃth

 Assistant U.S. A orney

 United States A orney's Oﬃce

 Southern District of California

 oﬃce: (619) 546-8970
        Case 3:19-cr-01685-CAB Document 45 Filed 01/16/20 PageID.249 Page 14 of 17
cell: (619) 807-4179




From: John Ellis <john@johnellislaw.com>
Sent: Saturday, January 11, 2020 1:34 PM
To: Griﬃth, Mandy (USACAS) <MGriffith@usa.doj.gov>
Subject: Liddy



Mandy,


I am writing to fo llow up o n the m eeting we had yesterday afterno o n in o rder to co nfirm my
understanding o f the evidence the governm ent will seek to adm it as either inexo rably
intertwined o r as Federal Rule o f Evidence 404(b) evidence. In additio n to the files identified
in the bill o f particulars and subject to the parties’ factual stipulatio n, the governm ent intends
to intro duce further evidence abo ut files fo und o n the (a) the deskto p co mputer, (b) the
iOm ega drive, and (c) the two thum b drives, which the governm ent believes co nstitute either
child po rno graphy o r child erotica.
Yesterday, we reviewed m any o f these files to gether. Yo ur initial estim ate is that yo u’ll seek to
intro duce evidence o f abo ut twenty files co nstituting child po rno graphy o r child erotica fro m
each o f the above listed devices. In other wo rds, yo u will seek to adm it evidence regarding
approxim ately 80 additio nal files beyo nd tho se in the bill o f particulars. All o f these files, save
fo r the o nes within the Micro so ft fo lder, exist in either deleted o r cache space o n the m edia
referenced above. Yo u further agreed to provide a final list o f the files fro m each device yo u
will seek to intro duce testim o ny abo ut at trial, after m eeting with yo ur agent next week.
Finally, yo u indicated yo u will seek to intro duce testim o ny that approxim ately ten o f the im ages
that were the subject o f the February 26, 2017 NCMEC repo rt were lo cated in the Yaho o
Messenger cache fo lder o n the deskto p co mputer. These are in additio n to the im ages
discussed above and tho se in the bill o f particulars. I recall that yo u do not currently intend o n
intro ducing evidence regarding Chatstep, but my notes are unclear if yo u are intending to
intro duce evidence regarding the o ne file fro m the January 21 repo rt regarding Skype.
If my understanding o f the facts o r the governm ent’s po sitio n are inaccurate, please let m e
know as so o n as po ssible.


Thanks,


Jo hn


--
Case 3:19-cr-01685-CAB Document 45 Filed 01/16/20 PageID.250 Page 15 of 17




                  EXHIBIT B
     Case 3:19-cr-01685-CAB Document 45 Filed 01/16/20 PageID.251 Page 16 of 17
                                         U.S. Department of Justice

                                                     ROBERT S. BREWER, JR.
                                                     United States Attorney
                                                     Southern District of California

                                                     Renee Green                                       (619) 546-6775
                                                     Special Assistant U.S. Attorney               Fax (619) 546-0510
                                                     Email:                                    Renee.Green@usdoj.gov
San Diego County Office                                                           Imperial County Office
Federal Office Building                                                           516 Industry Way
880 Front Street, Room 6293                                                       Suite C
San Diego, California 92101-8893                                                  Imperial County, California 92251-5782




                                                     May 10, 2019

VIA ELECTRONIC MAIL:

Knut S. Johnson, et al.
Law Offices of Knut S. Johnson
550 West C Street, Suite 790
San Diego, California 92101
Via email: knut@knutjohnson.com

          Re:       United States v. Raymond Liddy, 17CR2475-CAB/19CR1685-CAB:
                    Expert Notice

Dear Mr. Johnson, et al.:

        Pursuant to Federal Rule of Criminal Procedure 16(a)(1)(G), I write to provide notice of the expert
testimony that the United States intends to use pursuant to Federal Rules of Evidence 702, 703, and 705
during the jury trial in the above-referenced criminal matter. The United States reserves the right to offer
additional testimony by this expert, or other expert witnesses, pursuant to Federal Rules of Evidence 701-
705, and for this expert to amend or adjust his opinions and bases therefor, based on information perceived
by or made known to the expert before or during trial. The United States reserves the right to supplement
this notice.

        The United States intends to call Regional Computer Forensics Laboratory (RCFL) Computer
Forensic Examiner (CFE) Robert T. Gerou regarding the forensic examination he conducted on
Defendant’s seized digital items. You have already received reports, both digital and written, of CFE
Gerou’s forensic examinations of Defendant’s seized digital items in discovery. Attached are CFE Gerou’s
Curriculum Vitae, his forensic report and notes, and other documents associated with his analyses in this
case. In addition, a disc containing logs and other supporting files has been made available for you to pick
up at our office.

         The government anticipates that CFE Gerou will also testify regarding the following matters, in
general terms and/or as applied to this case: (1) his knowledge, skill, training, and experience with
computers and with child exploitation investigations; (2) his involvement in the investigation of this case;
(3) his examination of the digital media in this case and his knowledge and explanation of the data obtained
from the digital media; (4) computer terms, including but not limited to, hard drive, operating system,
Windows, file path, Internet, hash value, cache, tmp files, carved files, MAC files, and MAC operating
   Case 3:19-cr-01685-CAB Document 45 Filed 01/16/20 PageID.252 Page 17 of 17
Notice Letter to K. Johnson, et al.: United States v. Liddy, 17CR2475-CAB/19CR1685-CAB
May 10, 2019
Page 2


systems; (5) information regarding how files are created on digital devices and data associated with file
creation and modification; (6) receipt of the digital media and the process used to copy or image the digital
media; (7) examinations using forensic software and the results of these examinations; (8) the locations of
files on the digital media; and (9) the presence of files in allocated and unallocated space on various forms
of digital media and conclusions that can be drawn based on such file locations. CFE Gerou may also testify
about write-blocking devices and other forensic tools used in his forensic examination in this case. We will
provide you with any demonstrative exhibits we anticipate he will use in explaining his testimony.

        The United States believes this notice, including the incorporated reports, satisfies the requirements
of Rule 16(a)(1)(G). After review of the materials, if Defendant believes that further information is needed
or has other concerns regarding Rule 16, the United States requests that Defendant advise us as to what
further information he believes is necessary for him to prepare for trial.

       Additionally, this notice serves as a formal request for Defendant to disclose use of any expert
witnesses at trial, pursuant to Rule 16(b)(1)(C).

       If you or your associates have any questions, please do not hesitate to contact me.

                                                      Sincerely,

                                                      ROBERT S. BREWER, JR.
                                                      United States Attorney

                                                      /s/ Renee Green
                                                      RENEE GREEN
                                                      Special Assistant U.S. Attorney

Attachments: CFE Robert Gerou’s CV; Reports/Notes/Documents; Disc (available for pick-up)
